Case 6:20-cv-00725-ADA Document 33-2 Filed 12/11/20 Page 1 of 16




                Exhibit B
           Case
            Case6:20-cv-00725-ADA
                  5:14-cv-00570-BLF Document
                                     Document33-2
                                              1 Filed
                                                  Filed
                                                      02/06/14
                                                        12/11/20Page
                                                                 Page1 of
                                                                       2 of
                                                                          1516



 1   MARK D. FLANAGAN (SBN 130303)
     mark.flanagan@wilmerhale.com
 2   MARK D. SELWYN (SBN 244180)
     mark.selwyn@wilmerhale.com
 3   JOSEPH F. HAAG (SBN 248749)
     joseph.haag@wilmerhale.com
 4   EVELYN C. MAK (SBN 258086)
     evelyn.mak@wilmerhale.com
 5   WILMER CUTLER PICKERING
        HALE AND DORR LLP
 6   950 PAGE MILL ROAD
     PALO ALTO, CALIFORNIA 94304
 7   Telephone: (650) 858-6000
     Facsimile: (650) 858-6100
 8

 9   Attorneys for Plaintiff
     HEWLETT-PACKARD COMPANY
10

11
                                UNITED STATES DISTRICT COURT
12
                          NORTHERN DISTRICT OF CALIFORNIA
13

14

15   HEWLETT-PACKARD COMPANY, a               Case No.
     Delaware corporation,
16
                   Plaintiff,                 COMPLAINT FOR PATENT
17
                                              INFRINGEMENT
           v.
18

19   SERVICENOW, INC., a Delaware
     Corporation,                             DEMAND FOR JURY TRIAL
20
                   Defendant.
21

22

23

24

25

26

27

28

     Case No.                                   COMPLAINT FOR PATENT INFRINGEMENT
               Case
                Case6:20-cv-00725-ADA
                      5:14-cv-00570-BLF Document
                                         Document33-2
                                                  1 Filed
                                                      Filed
                                                          02/06/14
                                                            12/11/20Page
                                                                     Page2 of
                                                                           3 of
                                                                              1516




 1             Plaintiff Hewlett-Packard Company (“HP”) complains and alleges as follows against

 2   Defendant ServiceNow, Inc. (“ServiceNow”).

 3                                             THE PARTIES

 4             1.     Plaintiff HP is a Delaware corporation having a principal place of business at
 5   3000 Hanover Street, Palo Alto, California 94304.
 6             2.     Founded in 1939 in a Palo Alto garage by college friends William Hewlett and
 7   David Packard, HP is today among the largest and most innovative technology companies in the
 8   world, serving customers in more than 170 countries with products ranging from software,
 9   personal computing, printing and imaging to IT infrastructure and digital entertainment. In the
10   last decade alone, HP has invested more than 20 billion dollars in research and development, and
11   has been awarded thousands of patents for its innovations by the U.S. Patent and Trademark
12   Office.
13             3.     One of the fields in which HP has been a pioneer and industry leader is
14   Information Technology Service Management, or ITSM. The proliferation of sophisticated and
15   expensive IT networks of computers, software, and associated devices and services has made
16   effective management of IT resources a mission-critical need for businesses and organizations of
17   virtually any size. ITSM software provides the tools necessary to do just that. Demonstrating
18   HP’s long-time leadership in ITSM, and ITSM software in particular, HP has led the
19   development of the recognized industry framework of best practices for ITSM promulgated by
20   the Information Technology Infrastructure Library (ITIL), including by authoring significant
21   portions of past and current versions of ITIL. As a result of its innovations in ITSM, HP and the
22   companies it has acquired collectively have been awarded numerous patents relating to managing
23   and operating an IT infrastructure, including ITSM-specific patents.
24             4.     Defendant ServiceNow is a Delaware corporation having a principal place of
25   business at 3260 Jay Street, Santa Clara, California 95054. ServiceNow maintains numerous
26   offices around the world and is doing business in this judicial district.
27

28

     Case No.                                        1     COMPLAINT FOR PATENT INFRINGEMENT
              Case
               Case6:20-cv-00725-ADA
                     5:14-cv-00570-BLF Document
                                        Document33-2
                                                 1 Filed
                                                     Filed
                                                         02/06/14
                                                           12/11/20Page
                                                                    Page3 of
                                                                          4 of
                                                                             1516




 1                                            JURISDICTION

 2           5.       This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338.

 3           6.       This Court has personal jurisdiction over ServiceNow because ServiceNow

 4   regularly does business in this judicial district and/or has infringed or caused infringement in

 5   California and in this district. Upon information and belief, ServiceNow derives significant

 6   revenue from the sale of infringing products within this district, and knows its actions will have

 7   consequences within this district.

 8                                                 VENUE

 9           7.       Venue is proper in this Court under 28 U.S.C. §§ 1391(b) and (c) because

10   ServiceNow transacts business in this district, acts of infringement have been committed in this

11   district, and ServiceNow is subject to personal jurisdiction in this district. In addition, venue is

12   proper because HP’s principal place of business is in this district, and HP has suffered harm in

13   this district.

14                                  INTRADISTRICT ASSIGNMENT

15           8.       This Complaint includes an Intellectual Property Action for Patent Infringement,

16   which is an excepted category under Civil Local Rule 3-2(c). Consequently, this action is

17   assigned on a district-wide basis.

18                                            BACKGROUND

19                                        HP’s History of Innovation

20           9.       HP is a pioneer in ITSM software and is a leading supplier of hardware and

21   software information technology management solutions for businesses throughout the United

22   States and the world. HP’s software offerings include a suite of software solutions for IT

23   management, including application lifecycle management, automation and orchestration of IT

24   operations, ITSM, security intelligence and risk management, hardware asset management and

25   software asset management.

26           10.      HP introduced its first IT software products, known as the OpenView products, in

27   the early 1990s and added service management capabilities to its OpenView products in 1996.

28   HP has continually improved the technology through both its own research and development and

     Case No.                                        2     COMPLAINT FOR PATENT INFRINGEMENT
             Case
              Case6:20-cv-00725-ADA
                    5:14-cv-00570-BLF Document
                                       Document33-2
                                                1 Filed
                                                    Filed
                                                        02/06/14
                                                          12/11/20Page
                                                                   Page4 of
                                                                         5 of
                                                                            1516




 1   acquisitions of some of the most innovative companies in the field. HP’s continued innovation

 2   in the field has allowed it to introduce new ITSM solutions for its customers and has resulted in

 3   HP being awarded patents on a continual basis that recognize that innovation.

 4                                               ServiceNow

 5          11.     ServiceNow is a direct competitor of HP in the ITSM software market.

 6   ServiceNow’s products infringe numerous HP patents stemming from its technology

 7   investments, including at least those identified herein. As a result of ServiceNow’s infringement

 8   of HP’s patents, HP has suffered and continues to suffer irreparable harm, as well as damages in

 9   the form of lost profits and a reasonable royalty for ServiceNow’s infringement of those patents.

10   Consequently, HP seeks a permanent injunction prohibiting the continued infringement of HP’s

11   patents by ServiceNow’s products, as well as compensatory damages.

12                                          The Patents-In-Suit

13          12.     HP is the owner by assignment of all right, title, and interest in and to United

14   States Patent No. 7,925,981 (“the ’981 Patent”), entitled “Systems and Methods for Managing

15   Web Services Via a Framework of Interfaces.” The ’981 Patent was issued on April 12, 2011,

16   from U.S. Patent Application No. 10/438,716, filed May 14, 2003. A true and correct copy of

17   the ’981 Patent is attached as Exhibit 1.

18          13.     HP is the owner by assignment of all right, title, and interest in and to United

19   States Patent No. 7,945,860 (“the ’860 Patent”), entitled “Systems and Methods for Managing

20   Conversations Between Information Technology Resources.” The ’860 Patent was issued on

21   May 17, 2011, from U.S. Patent Application No. 10/438,576, filed May 14, 2003. A true and

22   correct copy of the ’860 Patent is attached as Exhibit 2.

23          14.     HP is the owner by assignment of all right, title, and interest in and to United

24   States Patent No. 7,890,802 (“the ’802 Patent”), entitled “Systems and Method for Automated

25   and Assisted Resolution of IT Incidents.” The ’802 Patent was issued on February 15, 2011,

26   from U.S. Patent Application No. 12/543,387, filed August 18, 2009. A true and correct copy of

27   the ’802 Patent is attached as Exhibit 3.

28

     Case No.                                       3     COMPLAINT FOR PATENT INFRINGEMENT
             Case
              Case6:20-cv-00725-ADA
                    5:14-cv-00570-BLF Document
                                       Document33-2
                                                1 Filed
                                                    Filed
                                                        02/06/14
                                                          12/11/20Page
                                                                   Page5 of
                                                                         6 of
                                                                            1516




 1          15.     HP is the owner by assignment of all right, title, and interest in and to United

 2   States Patent No. 7,610,512 (“the ’512 Patent”), entitled “Systems and Method for Automated

 3   and Assisted Resolution of IT Incidents.” The ’512 Patent was issued on October 27, 2009, from

 4   U.S. Patent Application No. 11/327,745, filed January 6, 2006. A true and correct copy of the

 5   ’512 Patent is attached as Exhibit 4.

 6          16.     HP is the owner by assignment of all right, title, and interest in and to United

 7   States Patent No. 8,224,683 (“the ’683 Patent”), entitled “Information Technology Service

 8   Request Level of Service Monitor.” The ’683 Patent was issued on July 17, 2012, from U.S.

 9   Patent Application No. 10/615,054, filed July 8, 2003. A true and correct copy of the ’683

10   Patent is attached as Exhibit 5.

11          17.     HP is the owner by assignment of all right, title, and interest in and to United

12   States Patent No. 6,321,229 (“the ’229 Patent”), entitled “Method and Apparatus for Using an

13   Information Model to Organize an Information Repository into a Hierarchy of Information.”

14   The ’229 Patent was issued on November 20, 2001, from U.S. Patent Application No.

15   09/258,576, filed February 26, 1999. A true and correct copy of the ’229 Patent is attached as

16   Exhibit 6.

17          18.     HP is the owner by assignment of all right, title, and interest in and to United

18   States Patent No. 7,392,300 (“the ’300 Patent”), entitled “Method and System for Modelling a

19   Communications Network.” The ’300 Patent was issued on June 24, 2008, from U.S. Patent

20   Application No. 10/753,841, filed January 8, 2004. A true and correct copy of the ’300 Patent is

21   attached as Exhibit 7.

22          19.     HP is the owner by assignment of all right, title, and interest in and to United

23   States Patent No. 7,027,411 (“the ’411 Patent”), entitled “Method and System for Identifying and

24   Processing Changes to a Network Topology.” The ’411 Patent was issued on April 11, 2006,

25   from U.S. Patent Application No. 09/703,942, filed October 31, 2000. A true and correct copy

26   of the ’411 Patent is attached as Exhibit 8.

27

28

     Case No.                                       4     COMPLAINT FOR PATENT INFRINGEMENT
             Case
              Case6:20-cv-00725-ADA
                    5:14-cv-00570-BLF Document
                                       Document33-2
                                                1 Filed
                                                    Filed
                                                        02/06/14
                                                          12/11/20Page
                                                                   Page6 of
                                                                         7 of
                                                                            1516




 1                                  ServiceNow’s Infringing Products

 2          20.     ServiceNow has infringed, and continues to infringe, directly and indirectly

 3   through contributory and/or induced infringement, the asserted patents by making, using, selling,

 4   and offering to sell one or more of the products identified in this Complaint, including the

 5   ServiceNow Service Automation Platform; ServiceNow Incident Management; ServiceNow

 6   Configuration Management Database (CMDB); ServiceNow Business Services Management

 7   Map, ServiceNow Baseline CMDB plugin; ServiceNow Discovery; and ServiceNow

 8   Orchestration (formerly known as ServiceNow Runbook Automation).

 9                                        CAUSES OF ACTION

10                                                 Count 1

11                                   (Infringement of the ’981 Patent)

12          21.     HP realleges and incorporates herein by reference the allegations in paragraphs 1-

13   20 above.

14          22.     ServiceNow has infringed, and continues to infringe, directly and indirectly

15   through contributory and/or induced infringement, one or more claims of the ’981 Patent by

16   making, using, selling, and offering to sell one or more of the products identified in this

17   Complaint, including ServiceNow Service Automation Platform.

18          23.     ServiceNow had actual notice of its infringement of the ’981 Patent no later than

19   the filing date of this Complaint. Despite ServiceNow’s actual notice of infringement,

20   ServiceNow continues to make, use, sell, and/or offer to sell infringing products with the

21   knowledge or willful blindness that its conduct will induce ServiceNow’s customers to infringe

22   the ’981 Patent.

23          24.     ServiceNow induces others to infringe the ’981 Patent, in violation of 35 U.S.C. §

24   271, by assisting, facilitating, and encouraging others to perform acts or construct products

25   known by ServiceNow to infringe the ’981 Patent. ServiceNow advertises and promotes the

26   infringing products; offers a “ServiceNow Wiki” page with detailed product information,

27   tutorials, demonstrations, and “best practice methodology”; and offers technical support,

28   consulting services, and assistance to its customers, who directly infringe the ’981 Patent.

     Case No.                                       5     COMPLAINT FOR PATENT INFRINGEMENT
             Case
              Case6:20-cv-00725-ADA
                    5:14-cv-00570-BLF Document
                                       Document33-2
                                                1 Filed
                                                    Filed
                                                        02/06/14
                                                          12/11/20Page
                                                                   Page7 of
                                                                         8 of
                                                                            1516




 1          25.     The infringing products were especially made or adapted for use in infringement

 2   of the ’981 Patent, and are not staple articles or commodities of commerce suitable for

 3   substantial non-infringing use.

 4          26.     HP has sustained damages as a direct and proximate result of ServiceNow’s

 5   infringement of the ’981 Patent.

 6          27.     HP will suffer and is suffering irreparable harm from ServiceNow’s infringement

 7   the ’981 Patent. HP has no adequate remedy at law and is entitled to an injunction against

 8   ServiceNow’s continuing infringement of the ’981 Patent. Unless enjoined, ServiceNow will

 9   continue its infringing conduct.

10                                                 Count 2

11                                     (Infringement of the ’860 Patent)

12          28.     HP realleges and incorporates herein by reference the allegations in paragraphs 1-

13   27 above.

14          29.     ServiceNow has infringed, and continues to infringe, directly and indirectly

15   through contributory and/or induced infringement, one or more claims of the ’860 Patent by

16   making, using, selling, and offering to sell one or more of the products identified in this

17   Complaint, including ServiceNow Service Automation Platform.

18          30.     ServiceNow had actual notice of its infringement of the ’860 Patent no later than

19   the filing date of this Complaint. Despite ServiceNow’s actual notice of infringement,

20   ServiceNow continues to make, use, sell, and/or offer to sell infringing products with the

21   knowledge or willful blindness that its conduct will induce ServiceNow’s customers to infringe

22   the ’860 Patent.

23          31.     ServiceNow induces others to infringe the ’860 Patent, in violation of 35 U.S.C. §

24   271, by assisting, facilitating, and encouraging others to perform acts or construct products

25   known by ServiceNow to infringe the ’860 Patent. ServiceNow advertises and promotes the

26   infringing products; offers a “ServiceNow Wiki” page with detailed product information,

27   tutorials, demonstrations, and “best practice methodology”; and offers technical support,

28   consulting services, and assistance to its customers, who directly infringe the ’860 Patent.

     Case No.                                       6     COMPLAINT FOR PATENT INFRINGEMENT
             Case
              Case6:20-cv-00725-ADA
                    5:14-cv-00570-BLF Document
                                       Document33-2
                                                1 Filed
                                                    Filed
                                                        02/06/14
                                                          12/11/20Page
                                                                   Page8 of
                                                                         9 of
                                                                            1516




 1          32.       The infringing products were especially made or adapted for use in infringement

 2   of the ’860 Patent, and are not staple articles or commodities of commerce suitable for

 3   substantial non-infringing use.

 4          33.       HP has sustained damages as a direct and proximate result of ServiceNow’s

 5   infringement of the ’860 Patent.

 6          34.       HP will suffer and is suffering irreparable harm from ServiceNow’s infringement

 7   the ’860 Patent. HP has no adequate remedy at law and is entitled to an injunction against

 8   ServiceNow’s continuing infringement of the ’860 Patent. Unless enjoined, ServiceNow will

 9   continue its infringing conduct.

10                                                 Count 3

11                                     (Infringement of the ’802 Patent)

12          35.       HP realleges and incorporates herein by reference the allegations in paragraphs 1-

13   34 above.

14          36.       ServiceNow has infringed, and continues to infringe, directly and indirectly

15   through contributory and/or induced infringement, one or more claims of the ’802 Patent by

16   making, using, selling, and offering to sell one or more of the products identified in this

17   Complaint, including ServiceNow Service Automation Platform and/or ServiceNow

18   Orchestration.

19          37.       ServiceNow had actual notice of its infringement of the ’802 Patent no later than

20   the filing date of this Complaint. Despite ServiceNow’s actual notice of infringement,

21   ServiceNow continues to make, use, sell, and/or offer to sell infringing products with the

22   knowledge or willful blindness that its conduct will induce ServiceNow’s customers to infringe

23   the ’802 Patent.

24          38.       ServiceNow induces others to infringe the ’802 Patent, in violation of 35 U.S.C. §

25   271, by assisting, facilitating, and encouraging others to perform acts or construct products

26   known by ServiceNow to infringe the ’802 Patent. ServiceNow advertises and promotes the

27   infringing products; offers a “ServiceNow Wiki” page with detailed product information,

28

     Case No.                                       7      COMPLAINT FOR PATENT INFRINGEMENT
            Case
              Case
                 6:20-cv-00725-ADA
                    5:14-cv-00570-BLFDocument
                                      Document33-2
                                                1 Filed
                                                   Filed02/06/14
                                                         12/11/20 Page
                                                                   Page910
                                                                        of 15
                                                                           of 16




 1   tutorials, demonstrations, and “best practice methodology”; and offers technical support,

 2   consulting services, and assistance to its customers, who directly infringe the ’802 Patent.

 3          39.     The infringing products were especially made or adapted for use in infringement

 4   of the ’802 Patent, and are not staple articles or commodities of commerce suitable for

 5   substantial non-infringing use.

 6          40.     HP has sustained damages as a direct and proximate result of ServiceNow’s

 7   infringement of the ’802 Patent.

 8          41.     HP will suffer and is suffering irreparable harm from ServiceNow’s infringement

 9   the ’802 Patent. HP has no adequate remedy at law and is entitled to an injunction against

10   ServiceNow’s continuing infringement of the ’802 Patent. Unless enjoined, ServiceNow will

11   continue its infringing conduct.

12                                                 Count 4

13                                     (Infringement of the ’512 Patent)

14          42.     HP realleges and incorporates herein by reference the allegations in paragraphs 1-

15   41 above.

16          43.     ServiceNow has infringed, and continues to infringe, directly and indirectly

17   through contributory and/or induced infringement, one or more claims of the ’512 Patent by

18   making, using, selling, and offering to sell one or more of the products identified in this

19   Complaint, including ServiceNow Service Automation Platform, ServiceNow Incident

20   Management, and/or ServiceNow Orchestration.

21          44.     ServiceNow had actual notice of its infringement of the ’512 Patent no later than

22   the filing date of this Complaint. Despite ServiceNow’s actual notice of infringement,

23   ServiceNow continues to make, use, sell, and/or offer to sell infringing products with the

24   knowledge or willful blindness that its conduct will induce ServiceNow’s customers to infringe

25   the ’512 Patent.

26          45.     ServiceNow induces others to infringe the ’512 Patent, in violation of 35 U.S.C. §

27   271, by assisting, facilitating, and encouraging others to perform acts or construct products

28   known by ServiceNow to infringe the ’512 Patent. ServiceNow advertises and promotes the

     Case No.                                       8     COMPLAINT FOR PATENT INFRINGEMENT
            Case
             Case6:20-cv-00725-ADA
                   5:14-cv-00570-BLF Document
                                      Document33-2
                                               1 Filed
                                                   Filed
                                                       02/06/14
                                                         12/11/20Page
                                                                  Page1011
                                                                         ofof
                                                                           1516




 1   infringing products; offers a “ServiceNow Wiki” page with detailed product information,

 2   tutorials, demonstrations, and “best practice methodology”; and offers technical support,

 3   consulting services, and assistance to its customers, who directly infringe the ’512 Patent.

 4          46.     The infringing products were especially made or adapted for use in infringement

 5   of the ’512 Patent, and are not staple articles or commodities of commerce suitable for

 6   substantial non-infringing use.

 7          47.     HP has sustained damages as a direct and proximate result of ServiceNow’s

 8   infringement of the ’512 Patent.

 9          48.     HP will suffer and is suffering irreparable harm from ServiceNow’s infringement

10   the ’512 Patent. HP has no adequate remedy at law and is entitled to an injunction against

11   ServiceNow’s continuing infringement of the ’512 Patent. Unless enjoined, ServiceNow will

12   continue its infringing conduct.

13                                                 Count 5

14                                     (Infringement of the ’683 Patent)

15          49.     HP realleges and incorporates herein by reference the allegations in paragraphs 1-

16   48 above.

17          50.     ServiceNow has infringed, and continues to infringe, directly and indirectly

18   through contributory and/or induced infringement, one or more claims of the ’683 Patent by

19   making, using, selling, and offering to sell one or more of the products identified in this

20   Complaint, including ServiceNow Service Automation Platform and/or ServiceNow Incident

21   Management.

22          51.     ServiceNow had actual notice of its infringement of the ’683 Patent no later than

23   the filing date of this Complaint. Despite ServiceNow’s actual notice of infringement,

24   ServiceNow continues to make, use, sell, and/or offer to sell infringing products with the

25   knowledge or willful blindness that its conduct will induce ServiceNow’s customers to infringe

26   the ’683 Patent.

27          52.     ServiceNow induces others to infringe the ’683 Patent, in violation of 35 U.S.C. §

28   271, by assisting, facilitating, and encouraging others to perform acts or construct products

     Case No.                                       9     COMPLAINT FOR PATENT INFRINGEMENT
            Case
             Case6:20-cv-00725-ADA
                   5:14-cv-00570-BLF Document
                                      Document33-2
                                               1 Filed
                                                   Filed
                                                       02/06/14
                                                         12/11/20Page
                                                                  Page1112
                                                                         ofof
                                                                           1516




 1   known by ServiceNow to infringe the ’683 Patent. ServiceNow advertises and promotes the

 2   infringing products; offers a “ServiceNow Wiki” page with detailed product information,

 3   tutorials, demonstrations, and “best practice methodology”; and offers technical support,

 4   consulting services, and assistance to its customers, who directly infringe the ’683 Patent.

 5          53.     The infringing products were especially made or adapted for use in infringement

 6   of the ’683 Patent, and are not staple articles or commodities of commerce suitable for

 7   substantial non-infringing use.

 8          54.     HP has sustained damages as a direct and proximate result of ServiceNow’s

 9   infringement of the ’683 Patent.

10          55.     HP will suffer and is suffering irreparable harm from ServiceNow’s infringement

11   the ’683 Patent. HP has no adequate remedy at law and is entitled to an injunction against

12   ServiceNow’s continuing infringement of the ’683 Patent. Unless enjoined, ServiceNow will

13   continue its infringing conduct.

14                                                 Count 6

15                                     (Infringement of the ’229 Patent)

16          56.     HP realleges and incorporates herein by reference the allegations in paragraphs 1-

17   55 above.

18          57.     ServiceNow has infringed, and continues to infringe, directly and indirectly

19   through contributory and/or induced infringement, one or more claims of the ’229 Patent by

20   making, using, selling, and offering to sell one or more of the products identified in this

21   Complaint, including ServiceNow Service Automation Platform, ServiceNow Business Services

22   Management Map, and/or ServiceNow Configuration Management Database.

23          58.     ServiceNow had actual notice of its infringement of the ’229 Patent no later than

24   the filing date of this Complaint. Despite ServiceNow’s actual notice of infringement,

25   ServiceNow continues to make, use, sell, and/or offer to sell infringing products with the

26   knowledge or willful blindness that its conduct will induce ServiceNow’s customers to infringe

27   the ’229 Patent.

28

     Case No.                                       10    COMPLAINT FOR PATENT INFRINGEMENT
            Case
             Case6:20-cv-00725-ADA
                   5:14-cv-00570-BLF Document
                                      Document33-2
                                               1 Filed
                                                   Filed
                                                       02/06/14
                                                         12/11/20Page
                                                                  Page1213
                                                                         ofof
                                                                           1516




 1          59.     ServiceNow induces others to infringe the ’229 Patent, in violation of 35 U.S.C. §

 2   271, by assisting, facilitating, and encouraging others to perform acts or construct products

 3   known by ServiceNow to infringe the ’229 Patent. ServiceNow advertises and promotes the

 4   infringing products; offers a “ServiceNow Wiki” page with detailed product information,

 5   tutorials, demonstrations, and “best practice methodology”; and offers technical support,

 6   consulting services, and assistance to its customers, who directly infringe the ’229 Patent.

 7          60.     The infringing products were especially made or adapted for use in infringement

 8   of the ’229 Patent, and are not staple articles or commodities of commerce suitable for

 9   substantial non-infringing use.

10          61.     HP has sustained damages as a direct and proximate result of ServiceNow’s

11   infringement of the ’229 Patent.

12          62.     HP will suffer and is suffering irreparable harm from ServiceNow’s infringement

13   the ’229 Patent. HP has no adequate remedy at law and is entitled to an injunction against

14   ServiceNow’s continuing infringement of the ’229 Patent. Unless enjoined, ServiceNow will

15   continue its infringing conduct.

16                                                 Count 7

17                                     (Infringement of the ’300 Patent)

18          63.     HP realleges and incorporates herein by reference the allegations in paragraphs 1-

19   62 above.

20          64.     ServiceNow has infringed, and continues to infringe, directly and indirectly

21   through contributory and/or induced infringement, one or more claims of the ’300 Patent by

22   making, using, selling, and offering to sell one or more of the products identified in this

23   Complaint, including ServiceNow Service Automation Platform, ServiceNow Configuration

24   Management Database, ServiceNow Business Services Management Map, and/or ServiceNow

25   Discovery.

26          65.     ServiceNow had actual notice of its infringement of the ’300 Patent no later than

27   the filing date of this Complaint. Despite ServiceNow’s actual notice of infringement,

28   ServiceNow continues to make, use, sell, and/or offer to sell infringing products with the

     Case No.                                       11    COMPLAINT FOR PATENT INFRINGEMENT
            Case
             Case6:20-cv-00725-ADA
                   5:14-cv-00570-BLF Document
                                      Document33-2
                                               1 Filed
                                                   Filed
                                                       02/06/14
                                                         12/11/20Page
                                                                  Page1314
                                                                         ofof
                                                                           1516




 1   knowledge or willful blindness that its conduct will induce ServiceNow’s customers to infringe

 2   the ’300 Patent.

 3          66.     ServiceNow induces others to infringe the ’300 Patent, in violation of 35 U.S.C. §

 4   271, by assisting, facilitating, and encouraging others to perform acts or construct products

 5   known by ServiceNow to infringe the ’300 Patent. ServiceNow advertises and promotes the

 6   infringing products; offers a “ServiceNow Wiki” page with detailed product information,

 7   tutorials, demonstrations, and “best practice methodology”; and offers technical support,

 8   consulting services, and assistance to its customers, who directly infringe the ’300 Patent.

 9          67.     The infringing products were especially made or adapted for use in infringement

10   of the ’300 Patent, and are not staple articles or commodities of commerce suitable for

11   substantial non-infringing use.

12          68.     HP has sustained damages as a direct and proximate result of ServiceNow’s

13   infringement of the ’300 Patent.

14          69.     HP will suffer and is suffering irreparable harm from ServiceNow’s infringement

15   the ’300 Patent. HP has no adequate remedy at law and is entitled to an injunction against

16   ServiceNow’s continuing infringement of the ’300 Patent. Unless enjoined, ServiceNow will

17   continue its infringing conduct.

18                                                 Count 8

19                                     (Infringement of the ’411 Patent)

20          70.     HP realleges and incorporates herein by reference the allegations in paragraphs 1-

21   69 above.

22          71.     ServiceNow has infringed, and continues to infringe, directly and indirectly

23   through contributory and/or induced infringement, one or more claims of the ’411 Patent by

24   making, using, selling, and offering to sell one or more of the products identified in this

25   Complaint, including ServiceNow Service Automation Platform, ServiceNow Configuration

26   Management Database, ServiceNow Baseline CMDB plugin, and/or ServiceNow Discovery.

27          72.     ServiceNow had actual notice of its infringement of the ’411 Patent no later than

28   the filing date of this Complaint. Despite ServiceNow’s actual notice of infringement,

     Case No.                                       12    COMPLAINT FOR PATENT INFRINGEMENT
            Case
             Case6:20-cv-00725-ADA
                   5:14-cv-00570-BLF Document
                                      Document33-2
                                               1 Filed
                                                   Filed
                                                       02/06/14
                                                         12/11/20Page
                                                                  Page1415
                                                                         ofof
                                                                           1516




 1   ServiceNow continues to make, use, sell, and/or offer to sell infringing products with the

 2   knowledge or willful blindness that its conduct will induce ServiceNow’s customers to infringe

 3   the ’411 Patent.

 4           73.     ServiceNow induces others to infringe the ’411 Patent, in violation of 35 U.S.C. §

 5   271, by assisting, facilitating, and encouraging others to perform acts or construct products

 6   known by ServiceNow to infringe the ’411 Patent. ServiceNow advertises and promotes the

 7   infringing products; offers a “ServiceNow Wiki” page with detailed product information,

 8   tutorials, demonstrations, and “best practice methodology”; and offers technical support,

 9   consulting services, and assistance to its customers, who directly infringe the ’411 Patent.

10           74.     The infringing products were especially made or adapted for use in infringement

11   of the ’411 Patent, and are not staple articles or commodities of commerce suitable for

12   substantial non-infringing use.

13           75.     HP has sustained damages as a direct and proximate result of ServiceNow’s

14   infringement of the ’411 Patent.

15           76.     HP will suffer and is suffering irreparable harm from ServiceNow’s infringement

16   the ’411 Patent. HP has no adequate remedy at law and is entitled to an injunction against

17   ServiceNow’s continuing infringement of the ’411 Patent. Unless enjoined, ServiceNow will

18   continue its infringing conduct.

19                                           JURY DEMAND

20           Pursuant to Federal Rule of Civil Procedure 38, Plaintiff HP demands a jury trial on all
21   issues triable by a jury.
22                                       PRAYER FOR RELIEF
23   WHEREFORE, HP prays for relief as follows:
24           1.      A judgment that ServiceNow has directly infringed one or more claims of each of
25   HP’s asserted patents.
26           2.      A judgment that ServiceNow is actively inducing and/or contributing to the
27   infringement of one or more claims of each of the asserted patents.
28

     Case No.                                      13     COMPLAINT FOR PATENT INFRINGEMENT
            Case
             Case6:20-cv-00725-ADA
                   5:14-cv-00570-BLF Document
                                      Document33-2
                                               1 Filed
                                                   Filed
                                                       02/06/14
                                                         12/11/20Page
                                                                  Page1516
                                                                         ofof
                                                                           1516




 1          3.      A judgment awarding HP all damages adequate to compensate for ServiceNow’s

 2   infringement of HP’s asserted patents, including lost profits, and in no event less than a

 3   reasonable royalty for ServiceNow’s acts of infringement, including all pre-judgment and post

 4   judgment interest at the maximum rate permitted by law.

 5          4.      An order permanently enjoining ServiceNow and its officers, agents, directors,

 6   servants, employees, affiliates, representatives, attorneys, and any others acting in privity or in

 7   concert with them, and their parents, subsidiaries, divisions, successors and assigns, from

 8   directly or indirectly infringing the asserted patents.

 9          5.      For such other and further relief as may be proper.

10

11

12
     Dated: February 6, 2014                             WILMER CUTLER PICKERING
13                                                        HALE AND DORR LLP
14

15                                                       /s/ Mark D. Flanagan                        _

16                                                       Mark D. Flanagan (SBN 130303)
                                                         (mark.flanagan@wilmerhale.com)
17                                                       WILMER CUTLER PICKERING
                                                           HALE AND DORR LLP
18                                                       950 Page Mill Road
                                                         Palo Alto, CA 94304
19                                                       Telephone: (650) 858-6000
                                                         Facsimile: (650) 858-6100
20
                                                         Attorneys for Plaintiff
21                                                       Hewlett-Packard Co.

22

23

24

25

26

27

28

     Case No.                                       14         COMPLAINT FOR PATENT INFRINGEMENT
